Citation Nr: 0630299	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1956. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 RO decision that determined that 
denied the veteran's application to reopen his claim of 
service connection for schizoid personality disorder.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCREC 05-92.

For good cause shown, the appeal was advanced on the Board's 
docket under the provisions of 38 C.F.R. § 20.900(c).

The Board notes that the veteran testified at a personal 
hearing held before the Board in March 1957.

The now reopened issue of entitlement to service connection 
for a psychiatric disorder on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
neuropsychiatric disorder in October 1957.

2.  Evidence received subsequent to the October 1957  Board 
decision denying service connection for a psychiatric 
disorder is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.
CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for headaches is reopened.  38 U.S.C. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches, and 
the finding that remand for additional development of the 
claim on the merits is required, the Board finds that no 
further discussion of VCAA compliance is warranted at this 
time.


New and material evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.   Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the October 1957 Board decision, the file 
contained service medical records, Physical Evaluation Board 
reports, testimony from the veteran, and the report of an 
April 1956 VA examination.  A September 1955 mental hygiene 
report indicated that the veteran dropped from 215 to 160 
pounds.  He complained of and received medical treatment for 
loss of appetite, constipation, nausea, and vomiting.  He was 
hospitalized for psychiatric diagnostic evaluation pertaining 
to a 40-pound weight loss the veteran sustained after being 
transferred to his new assignment in January 1955.  The 
veteran was diagnosed with schizoid personality disorder 
manifested by a loss of emotional response and a mild, 
chronic apperance of depression and complete lack of interest 
in interpersonal relations.  It was noted that the veteran's 
schizoid personality existed prior to service and was 
aggravated by service.  Due to the severity of the veteran's 
psychiatric symptoms and poor history of on duty status, the 
veteran was recommended for separation from the military and 
was discharged in January 1956.

On VA special neuropsychiatric examination in April 1956, the 
veteran was diagnosed with schizoid personality and 
psychophysical gastrointestinal reaction, manifested by 
subjective complaints of emotional disturbance.  The veteran 
was noted to be moderately impaired by those conditions.  

In October 1957, the Board denied service connection for a 
neuropsychiatric disorder based upon a finding that the 
veteran's psychoneurosis did not show an increase in severity 
while the veteran was in-service.

Records received since the October 1957 rating decision 
include the veteran's assertions that he has had psychiatric 
problems that had their clinical onset in service, as well as 
VA treatment records that show the veteran's ongoing 
treatment for depression and gastrointestinal problems.

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since it includes medical records diagnosing a current 
psychiatric disorder, depression, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hence it is material.

As new and material evidence has been received, the claim of 
entitlement to service connection for a psychiatric 
disability may be reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  To this extent only, the benefit sought on 
appeal is allowed.


REMAND

In the instant case, there is competent evidence of a current 
psychiatric disability.  The veteran has testified to a 
continuity of psychiatric symptomatology since service.

As noted above, the veteran was diagnosed with schizoid 
personality in service.  At entrance, however, his 
psychiatric evaluation was normal.  During service, the 
veteran had in-service treatment for nausea, vomiting, 
constipation, and 40-lb weight loss in three-month period, 
after being transferred to a new assignment in January 1955.  
Prior to that, the veteran reported getting along well in the 
service.  

While hospitalized, the veteran was noted to be apathetic and 
depressed.  He was diagnosed with schizoid personality and 
was recommended for a Physical Evaluation for discharge 
purposes.  In those records, it was noted that the veteran's 
psychiatric symptoms existed prior to service.  While it 
appears that the veteran has a current diagnosis of 
depression, the veteran has long asserted that his 
psychiatric problems were made worse as a result of his 
active duty service. 

In this case, the veteran's file contains no medical opinion 
addressing the question of whether the veteran's psychiatric 
symptoms are the result of his active duty service.  As such, 
the veteran should be afforded a VA psychiatric examination 
in order to fairly decide his claim.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Also, while this case is in remand status, the veteran should 
be provided with appropriate release forms so that he can 
identify any additional private health care providers that he 
believes may possess records relevant to his service 
connection claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received recent treatment for his 
psychiatric disorder.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of all 
related medical records.  Regardless of 
whether or not the veteran responds, the 
RO should obtain any outstanding VA 
treatment records.

2.  The RO should schedule the veteran a 
VA psychiatric examination to determine 
the nature and etiology of any psychiatric 
disorder found to be present.  Prior to 
the examination, the examiner should 
review the claims folders, including the 
veteran's service medical records, 
particularly noting the reports of medical 
examination at induction, the August 1955 
Clinical Abstract and Addendum, the 
December 1955 Mental Hygiene Clinical 
report, as well as the veteran's post-
service medical records.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  

The examiner is requested to address 
whether the veteran has a current 
psychiatric disorder, or any other chronic 
psychiatric disability (or disabilities)?

If so, the examiner should opine whether 
such a disability (or disabilities) 
represent(s) a disease process that had 
its clinical onset during the veteran's 
active duty service.  

If the examiner determines that any 
psychiatric disability was incurred prior 
to the veteran's enlistment, the examiner 
should opine whether there a permanent 
increase in disability, beyond the natural 
progress of the disorder, during the 
veteran's active military duty?

If any diagnosed disability was incurred 
after enlistment, the examiner is 
requested to offer an opinion regarding 
the nature and etiology of any psychiatric 
disease found to be present, to include 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that any currently diagnosed 
psychiatric disease was caused by military 
service, or whether such an etiology or 
relationship is unlikely (i.e., a 
probability of less 
than 50 percent). A rationale should be 
provided for all opinions expressed.  

3.  The RO should then readjudicate the 
issue on appeal. If any benefit sought on 
appeal remains denied, the RO should issue 
a Supplemental Statement of the Case, and 
the veteran and his representative should 
be afforded time in which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


